Name: Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 21 May 2002 amending Decision 2001/934/ECSC on certain measures applicable with regard to Kazakhstan concerning trade in certain steel products covered by the ECSC Treaty
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  Asia and Oceania;  international trade;  tariff policy
 Date Published: 2002-05-25

 Avis juridique important|42002D0384Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 21 May 2002 amending Decision 2001/934/ECSC on certain measures applicable with regard to Kazakhstan concerning trade in certain steel products covered by the ECSC Treaty Official Journal L 137 , 25/05/2002 P. 0020 - 0021Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Councilof 21 May 2002amending Decision 2001/934/ECSC on certain measures applicable with regard to Kazakhstan concerning trade in certain steel products covered by the ECSC Treaty(2002/384/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL,In agreement with the Commission,HAVE DECIDED AS FOLLOWS:Article 1Decision 2001/934/ECSC of the Representatives of the Governments of the Member States meeting within the Council of 19 December 2001(1) is amended as follows:- in Article 1, the words: "During the period 1 January 2002 to 30 June 2002," shall be replaced by: "During the period 1 January 2002 to 31 December 2002,";- Annex II shall be replaced by the text in the Annex hereto.Article 2This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.Done at Brussels, 21 May 2002.The PresidentR. De Miguel(1) OJ L 345, 29.12.2001, p. 78.ANNEX"ANNEX IIQUANTITATIVE LIMITS1 January to 31 December 2002>TABLE>"